Title: From Benjamin Franklin to Robert Morris: Extract, 26 September 1782
From: Franklin, Benjamin
To: Morris, Robert


Sepr. 26th. 1782
By letters from the Commissioners formerly, if you have them in your office it may appear to you that the Farmers general, soon after our arrival here, advancd us a million upon a contract for furnishing them with 5000 hhd. [hogshead] of tobacco which were to have been deliverd by Christmas 1778. Only three cargoes, on that account have been receivd by them. I have settled with them & given my acknowlegmt. of the debt due to them.
